340 F. Supp. 1397 (1972)
UNITED STATES of America
v.
John J. LAGORGA et al.
Crim. No. 71-017.
United States District Court, W. D. Pennsylvania.
April 12, 1972.
Richard L. Thornburgh, U. S. Atty., Samuel J. Orr, III, Asst. U. S. Atty., Pittsburgh, Pa., for U. S.
James K. O'Malley, Pittsburgh, Pa., for LaGorga and Francis.
David O'Hanesian, Pittsburgh, Pa., for Zemarel.
Samuel J. Reich, Pittsburgh, Pa., for Menas.
Stanley Greenfield, Pittsburgh, Pa., for Ager.
Harold Gondelman, Pittsburgh, Pa., for Berent.

MEMORANDUM AND AMENDED ORDER
WEIS, District Judge.
On May 19, 1970 an application for an Order authorizing interception of wire communication was filed in this Court and an Order was signed on that date permitting the procedure. Attached to the application was a memorandum dated May 18, 1970 purportedly personally initialed by the Attorney General authorizing the submission of the application. On the strength of that memorandum, defendants' objections to the alleged lack of proper authorization required by 18 U.S.C. § 2516 were overruled on December 28, 1971, 336 F. Supp. 190.
On March 31, 1972, the United States Attorney filed an affidavit in the nature of a confession of error advising this Court that as of March 27, 1972 he had become aware of the fact that the memorandum dated May 18, 1970 had not actually been initialed by the Attorney General but that some other person had affixed the initials.
The fact situation, therefore, is precisely the same as that in United States v. William Cihal, et al., 336 F. Supp. 261 (W.D.Pa.1972) and United States v. Acquino, 336 F. Supp. 737 (E.D.Mich.1972), where it was held that the lack of proper authorization required suppression of the wiretap evidence. A similar Order will be entered as to the evidence obtained by virtue of the Order of May 19, 1970.
In order to clarify the status of the interceptions authorized by the Order of March 8, 1970, the Government is directed to file an affidavit of John M. Mitchell as to whether the memorandum of March 6, 1970 was in fact personally initialed by him.